PER CURIAM:
Dwayne Deleston appeals the district court’s orders denying his motions for an evidentiary hearing, for summary judgment and to compel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Deleston v. United States, No. 2:02-cv-3895-1-DCN (D.S.C. April 18, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.